Case 4:19-cv-00507-ALM Document 139-1 Filed 06/22/20 Page 1 of 2 PageID #: 2401



                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS

     DAMONIE EARL, LINDA RUGG, ALESA
     BECK, TIMOTHY BLAKEY, JR.,
     STEPHANIE BLAKEY, MARISA
     THOMPSON, MUHAMMAD MUDDASIR
     KHAN, ELIZABETH COOPER, JOHN
     ROGERS, VALERIE MORTZ-ROGERS,
     and LAKESHA GOGGINS, each individually Civil Action No. 4:19-cv-00507
     and on behalf of all others similarly situated,

                    Plaintiffs,

               v.

     THE BOEING COMPANY and
     SOUTHWEST AIRLINES CO.,

                    Defendants.


                                  DECLARATION OF JOHN M. PIERCE

          I, John M. Pierce, hereby declares, under penalty of perjury, as follows:

          1.        I am the Managing Partner of Pierce Bainbridge Beck Price & Hecht LLP1 (“PB”).

 I am over 21 years of age and am not a party to this action. I make this declaration based upon my

 personal knowledge of the facts asserted herein, and if called to testify, I could and would testify

 competently thereto. I submit this declaration in support of Hecht Partners LLP’s Response to

 Defendants’ Motion to Show Authority.




 1
  The firm is in the process of changing its name to remove, inter alia,, “Hecht” as David L. Hecht is no longer a
 partner.

                                                         -1-
Case 4:19-cv-00507-ALM Document 139-1 Filed 06/22/20 Page 2 of 2 PageID #: 2402



           2.   David L. Hecht and Andrew J. Lorin remain as of counsel to PB in connection with

 the above captioned matter and are authorized by PB to act on PB’s behalf in connection with this

 matter.

 Dated June 22, 2020

                                                      John M. Pierce




                                                -2-
